DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Response After Final filed on June 8, 2021.  Claims 1, 3, 12, and 14 were amended; and claims 11 and 19 were cancelled.  Claims 2 and 13 remain cancelled.  Thus, claims 1, 3-10, 12, 14-18, and 20-21 are pending.

Allowable Subject Matter
Claims 1, 3-10, 12, 14-18, and 20-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 12, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining the initial mud weight of the drilling fluid comprises determining the mud weight according to the following:
            
                
                    
                        ρ
                    
                    
                        m
                    
                
                =
                101.94
                
                    
                        
                            
                                O
                                B
                                V
                            
                            
                                T
                                V
                                D
                            
                        
                    
                
                -
                386.95
                
                    
                        
                            
                                l
                                n
                                
                                    
                                        O
                                        B
                                        V
                                    
                                
                            
                            
                                T
                                V
                                D
                            
                        
                    
                
                -
                
                    
                        
                            
                                40.05
                            
                            
                                T
                                V
                                D
                            
                        
                    
                
            
        
where ρm is the mud weight in grams/cubic centimeter (g/cc), OVB is the overburden stress in MPa, and TVD is the true vertical depth in meters (m).  Therefore, claim 1, as well as claim 12, and dependent claims 3-10, 14-18, and 20-21, are allowable over the prior art of record.
U.S. Patent Publication 2019/0227192 A1, to by Castagnoli et al., is directed to monitoring salt creep while drilling including obtaining data representing a subterranean domain comprising a salt layer, obtaining an initial model of salt creep for a well penetrating the salt layer, generating a second model of salt creep by revising the initial model while drilling the well based on measurements collected in the well, and determining one or more revised drilling parameters using the second model while drilling the well.
U.S. Patent Publication 2011/0174541 A1, to Strachan et al., is directed to a system for predicting the characteristics of a formation or formations ahead of a bit when drilling an oil well, including obtaining well log data comprising resistivity data, gamma ray data, and sonic compression data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see 

/JEFFREY P AIELLO/Examiner, Art Unit 2864